                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                        Chapter 11

    BOY SCOUTS OF AMERICA AND                                     Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                  (Jointly Administered)
                              Debtors.
                                                                  Ref. Docket Nos. 2592, 2594, 4107, 4108

              NOTICE OF FILING OF REDLINES OF PROPOSED AMENDMENTS
                       TO PLAN AND DISCLOSURE STATEMENT

             PLEASE TAKE NOTICE that, on April 13, 2021, Boy Scouts of America (the “BSA”)

and Delaware BSA, LLC, the non-profit corporations that are debtors and debtors in possession in

the above-captioned chapter 11 cases (together, the “Debtors”), filed the Second Amended Chapter

11 Plan of Reorganization for Boy Scouts of America and Delaware BSA, LLC [D.I. 2592] (the

“Amended Plan”) and the Disclosure Statement for the Second Amended Plan of Reorganization

for Boy Scouts of America and Delaware BSA, LLC [D.I. 2594] (the “Disclosure Statement”) with

the United States Bankruptcy Court for the District of Delaware (the “Court”).

             PLEASE TAKE FURTHER NOTICE that, contemporaneously herewith, the Debtors

have filed the Proposed Amendments to Second Amended Chapter 11 Plan of Reorganization for

Boy Scouts of America and Delaware BSA, LLC [D.I. 4107] (together with its exhibits and

supplements, each as may be modified, amended, or supplemented from time to time, the

“Proposed Amendments to the Second Amended Plan”) and the Proposed Amendments to

Disclosure Statement for the Second Amended Chapter 11 Plan of Reorganization for Boy Scouts

of America and Delaware BSA, LLC [D.I. 4108] (together with all schedules and exhibits thereto,


1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
      number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
      address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
and as may be modified, amended, or supplemented from time to time, the “Proposed Amendments

to the Disclosure Statement”).

       PLEASE TAKE FURTHER NOTICE that, for the convenience of the Court and all

parties in interest, a redline comparison of the Proposed Amendments to the Second Amended

Plan marked against the Second Amended Plan is attached hereto as Exhibit 1, and a redline

comparison of the Proposed Amendments to the Disclosure Statement marked against the

Disclosure Statement is attached hereto as Exhibit 2.

       PLEASE TAKE FURTHER NOTICE that, to the extent that the Debtors make further

revisions to the Second Amended Plan and the Revised Disclosure Statement, the Debtors will file

further redlined copies of such revised documents on the docket in these chapter 11 cases.




                                                2
Dated: May 16, 2021

WHITE & CASE LLP                                  /s/ Eric W. Moats
Jessica C. Lauria (admitted pro hac vice)         MORRIS, NICHOLS, ARSHT & TUNNELL LLP
1221 Avenue of the Americas                       Derek C. Abbott (No. 3376)
New York, New York 10020                          Andrew R. Remming (No. 5120)
Telephone: (212) 819-8200                         Eric W. Moats (No. 6441)
Email: jessica.lauria@whitecase.com               Paige N. Topper (No. 6470)
                                                  1201 North Market Street, 16th Floor
– and –                                           P.O. Box 1347
                                                  Wilmington, Delaware 19899-1347
WHITE & CASE LLP                                  Telephone: (302) 351-9314
Michael C. Andolina (admitted pro hac vice)       Email: dabbott@morrisnichols.com
Matthew E. Linder (admitted pro hac vice)                 aremming@morrisnichols.com
Laura E. Baccash (admitted pro hac vice)                  emoats@morrisnichols.com
Blair M. Warner (admitted pro hac vice)                   ptopper@morrisnichols.com
111 South Wacker Drive
Chicago, Illinois 60606
Telephone: (312) 881-5400
Email: mandolina@whitecase.com
       mlinder@whitecase.com
       laura.baccash@whitecase.com
       blair.warner@whitecase.com


                      Attorneys for the Debtors and Debtors in Possession




                                              3
